         Case 2:98-cr-00178-MAK Document 145 Filed 06/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                       : CRIMINAL ACTION
                                                :
                      v.                        : NO. 98-178
                                                :
 ROBERT EARL MARTIN                             :

                                      MEMORANDUM
KEARNEY, J.                                                                          June 2, 2020

       Robert Earl Martin pro se moves to vacate our February 28, 2020 Order denying his habeas

Petition. He argues our February 28, 2020 Order denied him due process because we relied upon

his cogent Petition and the United States’ Response and did not await a reply brief never scheduled

to be filed or anticipated. Mr. Martin did not cite other grounds for error in our Order denying his

successive habeas petition. Mr. Martin is incorrect concerning a due process violation. But in an

abundance of caution, we again examined our February 28, 2020 Order and Memorandum and

find no basis for error, no new facts or newly discovered evidence and no finding of fraud,

misrepresentation, or misconduct by the United States. We deny Mr. Martin’s Motion to vacate.

I.     Background

       Approximately one year after denying Robert Earl Martin a second or successive habeas

Petition, our Court of Appeals granted Mr. Martin leave to file a successive habeas petition to

allow us to evaluate whether the Supreme Court’s decision in United States v. Davis 1 may afford

him relief. Mr. Martin timely moved for habeas relief and the United States responded. Mr. Martin

sought habeas relief arguing his sentence under the Armed Career Criminal Act 2 is

unconstitutional.
            Case 2:98-cr-00178-MAK Document 145 Filed 06/02/20 Page 2 of 5




        On February 28, 2020, we issued an extensive opinion describing how Mr. Martin’s

requested relief is not available under his conviction. 3 Judge Shapiro did not sentence Mr. Martin

under the Armed Career Criminal Act; she sentenced him under the “three-strikes statute” 4 and

our Court of Appeals affirmed his conviction. We further found our Court of Appeals already held

we cannot extend Supreme Court holdings striking the elements clause under the Armed Career

Criminal Act to similar language in the three-strikes statute. We further held even if we would

apply the precedent, our Court of Appeals already held his charged crime of armed bank robbery

is a crime of violence under the elements clause of the Armed Career Criminal Act. We went one

step further and assumed even if we could apply the 2019 Supreme Court precedent in Davis

affecting the Armed Career Criminal Act to Judge Shapiro’s three-strikes statutory sentence, his

earlier convictions appeared to qualify as predicate crimes under the elements clause of the three-

strikes statute.

II.     Analysis

        Mr. Martin mailed a Motion to vacate our February 28, 2020 Order and Memorandum on

March 16, 2020. 5 Due to delays in mail processing caused by COVID-19 mitigation efforts and

stay-in-place orders precluding our Clerk of Court from beginning to process pro se mail until last

week, the Clerk of Court did not docket his Motion until May 26, 2020. Before docketing but after

mailing his Motion to vacate, Mr. Martin sent us a letter asking for a status and filed an April 21,

2020 Notice of Appeal from our February 28, 2020 Order. 6 He does not identify the reasons for

appeal but does attempt to excuse his untimely appeal due to the effects of COVID-19 on his prison

facility.




                                                 2
         Case 2:98-cr-00178-MAK Document 145 Filed 06/02/20 Page 3 of 5




        We retain jurisdiction over Mr. Martin’s Motion to vacate as filed before the Notice of

Appeal. 7 The issue is whether Mr. Martin has established a basis for us to vacate our February 28,

2020 Order, with supporting opinion, under Federal Rules 59(e) or 60(b).

        Federal Rule of Civil Procedure 59(e) is “a device [ ] used to allege legal error,” 8 and may

only be used to correct manifest errors of law or fact or to present newly discovered evidence. 9

The moving party must show one of the following to prevail on a Rule 59(e) motion: (1) an

intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court issued its order; or (3) the need to correct a clear error of law or fact or to

prevent a manifest injustice. 10

        Federal Rule of Civil Procedure 60(b) “provides litigants with a mechanism by which they

may obtain relief from a final judgment ‘under a limited set of circumstances including fraud,

mistake, and newly discovered evidence.’” 11 Grounds for relief from a final judgment, order, or

proceeding may be granted for six enumerated reasons: Rule 60(b)(1) requires “mistake,

inadvertence, surprise, or excusable neglect;” Rule 60 (b)(2) requires “newly discovered evidence

that, with reasonable diligence, could not have been discovered in time to move for a new trial

under Rule 59(b);” Rule 60(b)(3) requires “fraud . . . , misrepresentation, or misconduct by an

opposing party;” Rule 60(b)(4) where “the judgment is void;” Rule 60(b)(5) requires “the

judgment has been satisfied, released, or discharged; it is based on an earlier judgment that has

been reversed or vacated; or applying it prospectively is no longer equitable;” and Rule 60(b)(6)

is “a catch-all provision extending beyond the listed circumstances to ‘any other reason that

justifies relief.’ Despite the open-ended nature of the provision, [we] may only grant relief under

Rule 60(b)(6) in ‘extraordinary circumstances where, without such relief, an extreme and




                                                   3
           Case 2:98-cr-00178-MAK Document 145 Filed 06/02/20 Page 4 of 5




unexpected hardship would occur.’” 12 Our Court of Appeals cautions “[t]his is a difficult standard

to meet, and ‘[s]uch circumstances will rarely occur in the habeas context.’” 13

         Mr. Martin provides no basis to prevail on either a Rule 59(e) or Rule 60(b) motion. We

find no manifest error of law or fact. Mr. Martin does not present newly discovered evidence. His

motion is based upon his misunderstanding of a “right” to file a reply brief. Mr. Martin does not

provide us authority, and our research has not uncovered any, definitively holding a habeas

petitioner has a due process right to file a reply brief in answer to the United States’ response. To

the contrary, the limited number of cases addressing this argument find a habeas petitioner does

not have a due process “right” to file a reply. 14 We see no basis for vacating our February 28,

2020 Order because of the perceived due process right to file a reply. Mr. Martin briefed this issue

to our Court of Appeals and presented cogent and extensive reasons in his petition. We carefully

reviewed his petition and the Supreme Court’s holding in Davis and its progeny. We issued an

eleven-page opinion describing our reasons for denying his petition for habeas relief including

providing three alternative grounds as to why his arguments did not fit within the Davis allowance.

III.     Conclusion

         As Mr. Martin does not provide grounds for habeas relief nor does his present motion offer

a reason cognizable under Rules 59 or 60 to vacate our February 28, 2020 Order, we deny Mr.

Martin’s motion in the accompanying Order.


1
    United States v. Davis, 588 U. S. ––––, ––––, 139 S.Ct. 2319, 2325, 204 L.Ed.2d 757 (2019).
2
    18 U.S.C. § 924(c).
3
    ECF Doc. No. 137.
4
    18 U.S.C. § 3559(c).
5
    ECF Doc. No. 143. Mr. Martin is currently an inmate at FCI-Butner (Medium II) in Butner, N.C.


                                                 4
           Case 2:98-cr-00178-MAK Document 145 Filed 06/02/20 Page 5 of 5




6
 ECF Doc. Nos. 141,144. Like his Motion to vacate, our Clerk of Court could not process Mr.
Martin’s letter request until last week. The Clerk for the Court of Appeals could process the Notice
of Appeal earlier.
7
    See United States v. Adderly, No. 09-3338, 2012 WL 12906317, n. 1 (E.D. Pa. Jan. 25, 2012).
8
    United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003).
9
    Howard Hess Dental Labs, Inc. v. Dentsply Int'l Inc., 602 F.3d 237, 251 (3d Cir. 2010).
10
 See Davender v. Warden Fairton FCI, 757 F. App'x 74, 77 (3d Cir. 2018) (citing Max's Seafood
Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).
11
  Satterfield v. District Attorney of Philadelphia, 872 F.3d 152, 158 (3d Cir. 2017) (quoting
Gonzalez v. Crosby, 545 U.S. 524, 528 (2005)).
12
  Id. (quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993) and citing Boughner v.
Sec’y of Health, Educ. & Welfare, 572 F.2d 976, 978 (3d Cir. 1978)).
13
     Id. (quoting Gonzalez, 545 U.S. at 535).
14
   See United States v. Schmutzler, No. 13-65, 2017 WL 4648146, at *3 (M.D. Pa. Oct. 17, 2017)
(citing Person v. Ercole, No. 08-7532, 2015 WL 4393070, at *2 (S.D.N.Y. July 16, 2015)
(“[D]isposition of a case without the filing of a reply does not violate a litigant’s constitutional due
process right.”); United States v. Andrews, No. 12-6208, 2012 WL 6692159, at *2 (N.D. Ill. Dec.
19, 2012) (“[Petitioner] does not point to any case, and our own research has not uncovered any,
definitively holding that a habeas petitioner has a due process right to file a reply brief answering
a government response.”)).




                                                   5
